         Case 2:14-cv-07148-CMR Document 79 Filed 12/04/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   CSX TRANSPORTATION, INC.,

                   Plaintiff,                                       CIVIL ACTION

   v.
                                                                   Case No.: 14-7148
   2525 INVESTORS, L.P., et al.,

                   Defendant.



              JOINT STATUS REPORT ON DEFENDANTS’ BANKRUPTCY

        As per this Court’s November 26, 2018 Order, the parties hereby jointly file this report to

update the Court as to the status of this matter.

        Defendant, 2821 Investors, LP, is still in bankruptcy and the proceedings are still pending

in the Bankruptcy Court of the Eastern District of Pennsylvania. Thus, this matter is still stayed

according to 11 U.S.C. § 362 and the parties, accordingly, have ceased litigating this matter until

such time as the bankruptcy proceeding is resolved.

        Respectfully submitted December 4, 2018.


                                       By:     /s/ Jason Rabinovich (by permission)
                                               Jason Rabinovich, Esq.
                                               Law Offices of Jason Rabinovich, PLLC.
                                               1700 Market Street, Suite 1005
                                               Philadelphia, PA 19103
                                               Tel: (267) 423-4130
                                               Fax: (610) 862-3764
                                               Email: JasonRabinovich@jasonrabinovichlaw.com

                                               Attorneys for Defendants
Case 2:14-cv-07148-CMR Document 79 Filed 12/04/18 Page 2 of 2



                           MARON MARVEL BRADLEY ANDERSON & TARDY
                           LLC

                     By:   /s/ James P. Hadden (by permission)l
                           James P. Hadden, Esquire
                           jph@maronmarvel.com
                           Three Logan Square
                           1717 Arch Street
                           Suite 3710
                           Philadelphia, PA 19103
                           Phone: 215-231-7125

                           Attorneys for Third-Party Defendant,
                           RT Environmental Services, Inc.

                           KEENAN COHEN & MERRICK P.C.

                     By:   /s/ Timothy L. Frey
                           Christopher J. Merrick
                           Pa. ID. No. 208628
                           Eric C. Palombo
                           Pa. ID. No. 307005
                           Timothy L. Frey
                           Pa. ID No. 311661
                           cmerrick@freightlaw.net
                           epalombo@freightlaw.net
                           tfrey@freightlaw.net
                           125 Coulter Avenue, Suite 1000
                           Ardmore, PA 19003
                           Telephone: (215) 609-1110

                           Attorneys for Plaintiff, CSX Transportation, Inc.




                              2
